Exhibit 10.1
Execution Copy
FIRST AMENDMENT
TO ASSET PURCHASE AGREEMENT
     This First Amendment to Asset Purchase Agreement (the “Amendment”) is
entered into as of the 18th day of November, 2008 by and among Superior Well
Services, Inc., a Delaware corporation (the “Parent”), Superior Well Services,
Ltd., a Pennsylvania limited partnership and an indirect wholly owned subsidiary
of Parent (the “Buyer”), Diamondback Holdings, LLC, a Delaware limited liability
company (“Diamondback”), Diamondback-Total Services LLC, an Oklahoma limited
liability company (“Diamondback Total Services”), Diamondback Pumping GP LLC, an
Oklahoma limited liability company (“Diamondback Pumping GP”), Diamondback
Pumping Service LLC, an Oklahoma limited liability company (“Diamondback Pumping
Services”), Diamondback-Pioneer LLC, an Oklahoma limited liability company
(“Diamondback Pioneer”), Packers & Service Tools, Inc., a Louisiana corporation
(“P&S Tools”), Diamondback-Total Pumping GP LLC, an Oklahoma limited liability
company (“Diamondback Total Pumping”), Diamondback-Total Texas LLC, an Oklahoma
limited liability company (“Diamondback-Total Texas”), Diamondback-Disposal
Texas LLC, an Oklahoma limited liability company (“Diamondback Disposal Texas”),
Diamondback-TD West LLC, a Texas limited liability company (“Diamondback-TD
West”), Diamondback-Disposal LLC, an Oklahoma limited liability company
(“Diamondback Disposal”), Diamondback-Total Oklahoma LLC, a Delaware limited
liability company (“Diamondback-Total Oklahoma”), Sooner Trucking & Oilfield
Services, Inc., an Oklahoma corporation (“Sooner”), Diamondback-PST LLC, an
Oklahoma limited liability company (“Diamondback PST”), Diamondback-Completions
LLC, an Oklahoma limited liability company (“Diamondback Completions”), and TD
West LLC, a Texas limited liability company (“TD West” and each of Diamondback
Total Services, Diamondback Pumping GP, Diamondback Pumping Service, Diamondback
Pioneer, P&S Tools, Diamondback Total Pumping, Diamondback-Total Texas,
Diamondback-Disposal Texas, Diamondback-TD West, Diamondback Disposal,
Diamondback-Total Oklahoma, Sooner, Diamondback PST and Diamondback Completions
being a “Diamondback Subsidiary” and, collectively, the “Diamondback
Subsidiaries”)) and Diamondback Downhole Technologies LLC (“Downhole
Technologies”), Diamondback-Directional Drilling LLC (“Directional Drilling
Contractors”) and Diamondback-Quantum LLC (“Quantum” and along with Downhole
Technologies and Directional Drilling Contractors the “Drilling Companies”). The
Buyer and Parent are sometimes referred to individually as a “Buyer Party” and
collectively as the “Buyer Parties.” Diamondback, the Drilling Companies and the
Diamondback Subsidiaries are sometimes referred to individually as a “Seller” or
a “Seller Party” and collectively as the “Sellers” or the “Seller Parties” as
follows:
     WHEREAS, the Buyer Parties and Seller Parties have heretofore entered into
that certain Asset Purchase Agreement dated September 12, 2008 (the “Purchase
Agreement”) providing for the purchase by Buyer of certain assets comprising
Diamondback’s stimulation and pumping services segment, completion and
production services segment and fluid logistics and well-site services segment;
     WHEREAS, the Buyer Parties and Sellers Parties desire to enter into an
amendment to reflect certain mutually agreed revisions to the Purchase
Agreement;

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the provisions, agreements and
covenants contained herein; and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and in reliance upon
the material representations and warranties contained herein, the parties hereto
agree as follows:
ARTICLE I
DEFINED TERMS
     1.1 Defined Terms. All capitalized terms which are used but not defined in
this Amendment shall have meanings assigned to such terms in the Purchase
Agreement.
ARTICLE II
AMENDMENTS TO THE PURCHASE AGREEMENT
     2.1 The Purchase Agreement is hereby amended as follows:
(a) Section 2.2 of the Purchase Agreement is hereby revised and amended in its
entirety to read as follows:
     “2.2 Purchase Price.
     (a) The total consideration (the “Purchase Price”) to be paid by the Buyer
to the Sellers for the sale, transfer, assignment, conveyance and delivery of
the Purchased Assets shall be (i) the assumption of the Assumed Obligations,
(ii) the payment (by wire transfer at Closing) of Seventy Million Dollars
($70,000,000) of immediately available cash funds (the “Cash Payment”) in
accordance with the wire transfer instructions set forth on Schedule 2.2(a),
subject to adjustment pursuant to Sections 2.2(b), 3.2 and 6.4(b),
(iii) delivery to Sellers of Second Lien Notes in the original, aggregate
principal amount of Eighty Million Dollars ($80,000,000) and (iv) delivery to
Sellers of 75,000 shares of Convertible Preferred Stock with a liquidation value
(based on a liquidation value of $1000 per share) of Seventy Five Million
Dollars ($75,000,000) as reflected on Schedule 2.2(a), which includes 60,000
shares of Convertible Preferred Stock being delivered directly to Sellers and
15,000 shares of Convertible Preferred Stock being deposited into escrow
pursuant to Section 2.6 below.
     (b) The Cash Payment portion of the Purchase Price payable at Closing will
be $69,695,304 which reflects (i) an increase of $901,745 for
deposits/prepayments which are being purchased by Buyer from Sellers at Closing
and (ii) a decrease of $1,130,896 which is the Estimated Accrued PTO amount and
(iii) a decrease of $75,545 which is the agreed amount for that certain 2007
Mack Truck (#06392) which was damaged in an accident on or about November 9,
2008, which truck will be excluded from the Purchased Assets and retained by
Sellers, such adjustment amounts being reflected in more detail on
Schedule 2.2(b).

2



--------------------------------------------------------------------------------



 



(b) Section 2.6 of the Purchase Agreement is hereby revised in its entirety to
read as follows:
     “2.6 Escrow. At the Closing, 15,000 shares of Convertible Preferred Stock
with a liquidation value (based on a liquidation value of $1000 per share) of
Fifteen Million Dollars ($15,000,000) of the Purchase Price (the “Escrow
Amount”) (along with blank stock powers or letters of assignment executed by the
applicable Sellers) shall be delivered by the Buyer to the Escrow Agent to be
held in escrow under the terms of the Escrow Agreement attached as Exhibit 2.6
(the “Escrow Agreement”). The Escrow Agreement and the shares of Convertible
Preferred Stock held therein shall be held by the Escrow Agent pursuant to and
distributed to the Buyer or the Sellers Representative, as the case may be, in
accordance with the terms of the Escrow Agreement.”
(c) Section 3.1 of the Purchase Agreement is hereby revised in its entirety to
read as follows:
     “3.1 Inventory Adjustment.
     (a) Inventory Procedures. The parties hereto acknowledge that the Purchase
Price has been based in part on the Purchased Assets including Inventory as of
the Effective Time which is adequate for the operation of the Business in the
Ordinary Course of Business and which has a value of at least Ten Million
Dollars ($10,000,000.00) (the “Inventory Threshold”). For purposes of
determining the value of the Inventory as of the Effective Time (the “Inventory
Value”), the Inventory included in the Purchased Assets shall be measured and
valued as of the Effective Time in accordance with the following inventory
determination and valuation procedures:
     (i) On a date which is prior to the scheduled Closing Date and is mutually
agreed between Buyer and the Seller’s Representative, representatives of the
Buyer and Sellers shall jointly conduct a physical count of the Inventory, such
physical count to be brought forward and adjusted through the close of business
immediately prior to the Effective Time, using the inventory counting and
recognition methodologies and practices set forth in Schedule 3.1(a)(i)
(“Inventory Count”). The Sellers acknowledge that Buyer may have Schneider Downs
observe the inventory process at Buyer’s expense. In connection with the
calculation of the Inventory Value, the Buyer and its representatives, if
requested by the Buyer, will have reasonable access to all requisite accounting
and other records of Sellers, if necessary. The parties will use their
respective Reasonable Efforts to complete the Inventory Count promptly and, in
any event, prior to or within three days after the Closing. If the parties
cannot agree on the Inventory Value based upon the Inventory Count within twenty
(20) days after the Closing, the parties shall submit such matter to a mutually
agreed upon third party for review and resolution, with the fees and expenses
thereof to be borne 50% by the Sellers and 50% by the

3



--------------------------------------------------------------------------------



 



Buyer, and any determination by such third party shall be final and binding upon
the Parties.
     (ii) Within three (3) Business Days following the final determination of
the Inventory Value (whether by agreement or third party appraisal) the Buyer
Parties or the Sellers, as the case may be, shall pay by wire transfer to the
other Party immediately available U.S. funds in an amount equal to the excess
(in the case of the Buyer Parties) or shortfall (in the case of the Sellers) of
the Inventory Value as compared to the Inventory Threshold, if any. If not paid
when due, interest shall accrue on the amount due at a rate equal to the lesser
of (a) 10% per annum or (b) the maximum rate permitted by applicable law.
     (iii) Inventory included in the Inventory Threshold shall be determined in
a manner consistent with the presentation of Inventory on the 2007 Annual
Financial Statements.”
(d) Article IV of the Purchase Agreement is revised and amended to include a new
Section 4.28 which reads as follows:
     “4.28 Securities Representations
     (a) Each Seller is acquiring the Second Lien Notes and Convertible
Preferred Stock (the “Buyer Securities”) for such Seller’s own account and not
with a view to, or for offer of resale in connection with, a distribution
thereof, within the meaning of the Securities Act. In acquiring the Buyer
Securities, such Seller is not offering or selling, and will not offer or sell,
for itself in connection with any distribution of the Buyer Securities, and such
Seller does not have a participation in and will not participate in any such
undertaking or in any underwriting of such an undertaking except in compliance
with applicable federal and state securities laws.
     (b) Each Seller is an “accredited investor” as such term is defined under
Regulation D promulgated under the Securities Act. Each Seller acknowledges that
the Seller can bear the economic risk of the Seller’s investment in the Buyer
Securities, and has such knowledge and experience in financial and business
matters similar to the transaction described herein such that the Seller is
capable of evaluating the merits and risks of an investment in the Buyer
Securities.
     (c) Each Seller understands that such Buyer Securities have not been
registered pursuant to the Securities Act or any applicable state securities
laws, that the Buyer Securities, when issued, will be characterized as
“restricted securities” under federal securities laws, and that under such laws
and applicable regulations the Buyer Securities cannot be sold or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom. Each Seller represents that such Seller is familiar with Rule 144
promulgated under the

4



--------------------------------------------------------------------------------



 



Securities Act, as currently in effect, and understands the resale limitations
imposed thereby and by the Securities Act and that, should any certificate be
issued representing any of the Buyer Securities, each such certificate shall
conspicuously set forth on the face or back thereof, in addition to any legends
required by Law or other agreement, a legend to the effect set forth in
Section 6.24.
     (d) Each Seller represents and acknowledges that Buyer is issuing the Buyer
Securities pursuant to an exemption from the registration requirements of the
Securities Act based on the representations provided by Sellers hereunder.
     (e) Each Seller has received or has had full access to all the information
it considers necessary or appropriate to make an informed investment decision
with respect to the Buyer Securities to be acquired by such Purchaser under this
Agreement. Such Seller further has had an opportunity to ask questions and
receive answers from the Parent regarding the terms and conditions of the
issuance of the Buyer Securities and to obtain additional information (to the
extent the Parent possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
such Seller or to which such Seller had access. The foregoing, however, does not
in any way limit or modify the representations and warranties made by the Buyer
Parties in Article V of this Agreement. Sellers acknowledge that, except as
specifically provided in this Agreement, the Parent and Buyer make no
representations or warranties, express or implied, as to the condition
(financial or otherwise), assets, liabilities, operations, business or prospects
of Buyer or the Parent.”
(e) Article V of the Purchase Agreement is revised and amended to include the
following new sections 5.8, 5.9 and 5.10 which read as follows:
     “5.8 Authorization of Convertible Preferred Stock.
     (a) Parent has all requisite corporate power and authority to issue to
Sellers and sell the Convertible Preferred Stock and the Parent Common Stock
issuable upon conversion thereof. All corporate action on the part of the Parent
necessary for the authorization, issuance (or reservation for issuance), sale,
and delivery of the Convertible Preferred Stock in accordance with the
Certificate of Designation and the Parent Common Stock issuable upon conversion
thereof has been taken. The sale and issuance of the Convertible Preferred Stock
is not, and the subsequent conversion of the Convertible Preferred Stock into
Parent Common Stock will not be, subject to any preemptive rights or rights of
first refusal.
     (b) The Convertible Preferred Stock, when issued, sold, and delivered in
accordance with the terms of this Agreement and the Certificate of Designation
for the consideration expressed herein, will be duly and validly issued, fully
paid, and nonassessable, and will be free of all Liens and restrictions imposed
by or

5



--------------------------------------------------------------------------------



 



through the Parent other than restrictions as set forth in Sections 2.6 and 6.24
of this Agreement in the Registration Rights Agreement and under applicable
state and federal securities laws. The Parent Common Stock issuable upon
conversion of the Convertible Preferred Stock has been duly and validly reserved
for issuance and, upon issuance, will be duly and validly issued, fully paid,
and nonassessable and will be free of all Liens and restrictions imposed by or
through the Parent other than restrictions set forth in Sections 2.6 and 6.24 of
this Agreement, in the Registration Rights Agreement and under applicable state
and federal securities laws.
     (c) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any Governmental
Authority or any Person is required on the part of the Parent in connection with
the issuance, sale and delivery of the Convertible Preferred Stock, or the
issuance of Parent Common Stock upon conversion of the Convertible Preferred
Stock, except such filings as have been made prior to the Closing and except for
post-closing notice filings, if any, as may be required under applicable federal
and state securities laws and which, if required, will be made by Parent.
     5.9 Authorization of Second Lien Notes.
     (a) Parent has all requisite corporate power and authority to issue and
sell to Sellers the Second Lien Notes. All corporate action on the part of
Parent necessary for the authorization, issuance, sale and delivery of the
Second Lien Notes has been taken.
     (b) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any Governmental
Authority or any Person is required on the part of the Company in connection
with the issuance, sale and delivery of the Second Lien Notes, except such
filings as have been made prior to the Closing and except for any post-closing
filings as may be required under applicable federal and state securities laws.
     5.10 Additional Representations Regarding the Parent.
     (a) SEC Reports; Capitalization. (i) Parent has filed all required reports,
schedules, forms, statements and other documents required to be filed with the
SEC (collectively, including all exhibits and schedules thereto, the “Parent SEC
Reports”). None of the Parent SEC Reports, as of the respective dates (and, if
amended or superseded by other filings, then on the date of such filing),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. Each
of the financial statements (including the related notes) included within the
Parent SEC Reports presents fairly, in all material respects, the consolidated
financial position and consolidated results of operations and cash

6



--------------------------------------------------------------------------------



 



flows of Parent as of the respective dates or for the respective periods set
forth therein, all in accordance with GAAP consistently applied during the
periods involved except otherwise noted therein.
     (b) The authorized capitalization of Parent consists of 70,000,000 shares
of common stock, par value $.01 per share, and 10,000,000 shares of preferred
stock issuable in series. Immediately prior to the Closing Date, there are no
shares of preferred stock of the Parent issued and outstanding. Except as
disclosed in the Parent SEC Reports, there are no (A) outstanding securities of
Parent convertible into, exchangeable or exercisable for equity interests or
other securities of Parent, (B) authorized or outstanding options, warrants or
other rights to purchase or acquire from Parent, or obligations of Parent to
issue, any equity interests or other securities, including securities
convertible into or exchangeable for common stock or other securities of Parent,
or (C) authorized or outstanding bonds, debentures, notes or other indebtedness
that entitles the holders to vote (or convertible or exercisable for or
exchangeable into securities that entitle the holders to vote) with holders of
common stock of Parent on any matter.
     (c) Litigation. Except as described in the Parent SEC Reports, there are no
actions, suits, proceedings or investigations pending or, to the knowledge of
the Parent, threatened against Parent or any Subsidiary of Parent at law or in
equity before any Governmental Authority which individually or in the aggregate
may result in any Parent Material Adverse Change. None of the Parent or any
Subsidiaries of the Parent is in violation of any order, writ, injunction or any
decree of any Governmental Authority which would be reasonably expected to
result in any Parent Material Adverse Change.
     (d) Taxes. All federal, state, local and other tax returns required to have
been filed with respect to the Parent and each Subsidiary of Parent have been
filed, and payment or adequate provision has been made for the payment of all
material taxes, fees, assessments and other governmental charges which have or
may become due pursuant to said returns or to assessments received, except to
the extent that such taxes, fees, assessments and other charges are being
contested in good faith by appropriate proceedings diligently conducted and for
which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made and except as would not be reasonably
likely to result in a Parent Material Adverse Effect.
     (e) Patents, Trademarks, Copyrights, Licenses, Etc. The Parent and each
Subsidiary of Parent owns or possesses all the material patents, trademarks,
service marks, trade names, copyrights, licenses, registrations, franchises,
permits and rights necessary to own and operate its properties and to carry on
its business as presently conducted and planned to be conducted by such Parent,
such Buyer Party or Subsidiary, without known possible, alleged or actual
conflict with the

7



--------------------------------------------------------------------------------



 



rights of others, except for any such failure which would not be reasonably
likely to result in a Parent Material Adverse Effect.
     (f) Second Liens in the Collateral. The second liens granted to the Sellers
pursuant to the Second Lien Security Agreement constitute validly perfected
second priority Liens.
     (g) Insurance. The properties of the Parent and each of its Subsidiaries
are insured pursuant to insurance policies and other bonds which are valid and
in full force and effect and which provide coverage from reputable insurers in
amounts which Parent believes are sufficient to insure the assets and risks of
the Parent and each of its Subsidiaries in accordance with prudent business
practice in the industry of Parent and its Subsidiaries.
     (h) ERISA Compliance.
     (i) Each Parent Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state laws. Each
Parent Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Parent, nothing has occurred which would prevent, or cause
the loss of, such qualification. Parent and its Subsidiaries have made all
required contributions to each Parent Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Parent Plan.
     (ii) (A) neither Parent nor any Subsidiary has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Buyer Plan which is a pension plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (B) neither Parent nor any Subsidiary has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
multiemployer plan; and (C) neither Parent nor any Subsidiary has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
     (i) Solvency. The Parent is Solvent. After giving effect to the
transactions contemplated by this Agreement, including all indebtedness incurred
thereby, the Liens granted by the Parent in connection therewith and the payment
of all fees related thereto, the Parent will be Solvent, determined as of the
Closing Date. For purposes of this subsection (h); the term “Solvent” means that
on the relevant date (i) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of

8



--------------------------------------------------------------------------------



 



such Person, (ii) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (iii) such
Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (iv) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (v) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
     (j) Environmental Matters. Except as set forth in the Parent SEC Reports,
and except for such noncompliance as would not reasonably be expected to have a
Parent Material Adverse Effect, the Parent and its Subsidiaries are in
compliance with applicable Environmental Laws.
     (k) Private Offering. Assuming the accuracy of the representations of the
Sellers in Section 4.28 of this Agreement, the offer and sale of the Buyer
Securities by the Parent to the Sellers in the manner contemplated by this
Agreement will be exempt from the registration requirements of the Securities
Act by reason of Section 4(2) thereof and Regulation S under the Securities Act,
and it is not necessary to qualify the Indenture under the United States Trust
Indenture Act of 1939, as amended.
(f) Section 6.4(b) of the Purchase Agreement is hereby revised and amended in
its entirety to read as follows:
     “(b) On the Effective Time or as soon as administratively feasible
thereafter (but in no event later than the time required by any applicable Legal
Requirement), Sellers shall pay to each Business Employee all salary and bonus
amounts earned as of the Effective Time that has been determined for any prior
period but has not been paid. Sellers acknowledge that Buyer is not, except as
expressly provided in this Section 6.4(b) assuming or agreeing to be responsible
for any salary, bonus or benefits payable or required to be provided to Business
Employees for any period prior to the Effective Time. The Buyer agrees to credit
Continuing Employees with and be responsible for the payment of all accrued but
unpaid paid time off and vacation pay earned with Sellers immediately prior to
the Effective Time (the “Accrued PTO”) to the extent that the Cash Payment
portion of the Purchase Price is reduced by an amount equal to the sum of such
Accrued PTO and the out-of-pocket costs associated therewith. At Closing, the
Buyer and the Sellers Representative shall mutually determine and agree upon an
estimate of the Accrued PTO (“Estimated Accrued PTO”), and such amount will

9



--------------------------------------------------------------------------------



 



be reduced from the Cash Payment portion of the Purchase Price. Within twenty
(20) days following the Effective Time, the Sellers Representative and Buyer
shall mutually agree upon the actual Accrued PTO as of the Effective Time
(“Actual Accrued PTO”) and if the Actual Accrued PTO is in excess of the
Estimated Accrued PTO (the “Additional Accrued PTO Amount”), then Sellers shall
make a cash payment of such excess amount to Buyer and if the Actual PTO is less
than the Estimated Accrued PTO, then Buyer shall make a cash payment of such
difference to Sellers, in either case within 10 days of such determination.
Buyer will not have any responsibility with respect to the Additional Accrued
PTO Amount, if any (including paying the Additional PTO Amount to Continuing
Employees), unless and until the Sellers have made a cash payment of such amount
to Buyer in accordance with this Section 6.4(b). The Buyer agrees that the
Continuing Employees shall have until December 31, 2009 to use any Accrued PTO,
after which time the Buyer shall pay the Continuing Employees for any then
unused Accrued PTO.”
(g) Section 6.20 of the Purchase Agreement is hereby revised and amended in its
entirety to read as follows:
     “6.20 Phase I Reports
     (a) The Seller Parties have heretofore had certain Phase I Environmental
Site Assessment Reports prepared with respect to certain of the Scheduled Owned
Real Property and Real Property subject to the Scheduled Leases as more
particularly described on Schedule 6.20 attached hereto (the “Phase I Reports”).
Copies of all of the Phase I Reports have been delivered by Buyer to Sellers.
     (b) Such Phase I Reports reflect certain environmental matters which exist
at, on, or from, the respective real properties as of the date hereof. Sellers
agree that all such matters reflected in the Phase I Reports are pre-closing
environmental conditions and constitute Excluded Liabilities under the Purchase
Agreement. Sellers agree, from and after the Closing, to cooperate with Buyer to
develop a plan of action pursuant to which Sellers will, if and to the extent
required by applicable law, remediate, remedy or rectify the environmental
matters reflected in the Phase I Reports following the Closing to the extent not
previously remedied, remediated or rectified.”
(h) Article VI of the Purchase Agreement is hereby revised and amended to
include new Sections 6.22, 6.23, 6.24, 6.25 and 6.26 which read as follows:
     “6.22 Continuation of Permits and Bonding Arrangements during Transaction
Period. Sellers acknowledge that there will be a transition period following the
Closing during which Buyer will use its Reasonable Efforts (i) to cause various
operating permits currently used by Sellers in the Business as reflected on
Schedule 6.22(i) hereto either to be replaced by new permits issued in the name
of Buyer or transferred into Buyer’s name and (ii) cause various bonds

10



--------------------------------------------------------------------------------



 



and sureties as reflected on Schedule 6.22(ii) hereto to be replaced with assets
of or commitments by the Buyer. Sellers agree to use their Reasonable Efforts to
keep and maintain such operating permits and bonds and sureties in place pending
Buyer’s replacement or the assignment of such items to Buyer; provided, however,
that such obligation of Sellers shall not extend more than 90 days after the
Closing Date. The Buyer Parties shall indemnify and hold harmless the Sellers
from and against any and all Damages the Sellers may sustain or incur as a
result of the continuation or vote of such permits, bonds or sureties from and
after the Closing and reimburse or, upon request of Sellers Representative,
advance to Sellers any third party out-of-pocket costs and expenses associated
with Sellers’ obligations under this Section 6.22.
     6.23 Odessa Lease. The Buyer Parties and Seller Parties agree that the
Commercial Lease, effective as of February 1, 2008, by and between Russell
Worthen and Diamondback (the “Odessa Lease”) with respect to the facility
located at 207 W 57th Street in Odessa, Texas (the “Odessa Site”) shall by this
reference be (i) removed from the lists of Purchased Assets (including Schedules
4.4 and 4.8(b)) and (ii) deemed to be an Excluded Asset under Schedule 2.1 to
this Agreement. Sellers represent that as of the date of this Amendment there
are not and as of the Closing there will not be any assets of Sellers located at
the Odessa Lease location. Sellers acknowledge that the Buyer Parties are not
assuming the Odessa Lease and will not occupy the facility subject to the Odessa
Lease. Sellers further acknowledge that there were certain chemical inventories
located at the Odessa Lease location which have been relocated by Sellers to
other sites and locations as more particularly described in Schedule 6.23
attached hereto (the “Odessa Lease Chemical Inventories”). The Seller Parties
acknowledge and agree that they are retaining and shall be responsible for any
liabilities and obligations arising under or with respect to (i) the Odessa
Lease and liabilities and obligations arising out of the Seller Parties’
occupation and use of the Odessa Site prior to and following the Closing,
including any obligation to remediate any spills or releases of chemicals by the
Seller Parties or their representatives at or from the Odessa Site and (ii) the
handling, transportation and disposal of the Odessa Lease Chemical Inventories.
Sellers further acknowledge and agree that the Odessa Lease Chemical Inventories
will not be included in the Inventories comprising the Purchased Assets.
     6.24 Legend. Each Purchaser acknowledges that the certificates evidencing
the Buyer Securities will bear the legend set forth below:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS. SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT AS PERMITTED UNDER
THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR AN
EXEMPTION THEREFROM. THE ISSUER

11



--------------------------------------------------------------------------------



 



OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL (WHICH MAY BE COUNSEL FOR
THE COMPANY) IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT.”
The legend set forth above shall be removed by the Parent from any certificate
evidencing Buyer Securities, and the Parent shall issue a certificate without
such legend to the holder thereof, if requested, upon delivery to the Parent of
an opinion by counsel (which may be counsel for the Parent) that such security
can be freely transferred in a public sale without a registration statement
being in effect and that such transfer will not jeopardize the exemption or
exemptions from registration pursuant to which the Parent issued the applicable
Buyer Securities; provided, however, that the Parent shall not require an
opinion from counsel for transactions made pursuant to Rule 144(k) under the
Securities Act. Further, no such registration statement or opinion of counsel
shall be required: (i) for any transfer of Buyer Securities by a Seller that is
a partnership or a corporation to a partner of such partnership or stockholder
of such corporation, (ii) for any transfer of Buyer Securities by a Seller that
is a limited liability company to a member of such limited liability company or
(iii) for any transfer by a Seller to an Affiliate of such Seller or among
Affiliates of a Seller.
6.25 Frac Master Sands. On August 26, 2008, the Sellers entered into a purchase
order (Invoice 1001) with Frac Master Sands, LLC (the “Frac Master Sands Order”)
to acquire 16,700 tons of 20/40 Frac Sand at a price of $90.00 per ton. The Frac
Master Sands Order will be included as a Purchased Asset under the Agreement and
will run to the benefit of Buyer and be an Assumed Obligation after the
Effective Date. Sellers represent that as of the date of this Amendment, no sand
has been delivered to Sellers under the Frac Master Sands Order. Accordingly,
Buyer and Sellers agree that since such sand has not been delivered, none of the
sand volumes subject to the Frac Master Sands Order will be included in
Inventory. Sellers represent and warrant to Buyer that on or about August 26,
2008, Sellers made a $750,150.00 prepayment pursuant to the Frac Master Sands
Invoice. Sellers agree that the adjustment to the Purchase Price for deposits
contemplated by Section 2.2(b)(i) shall be increased to include such prepayment.
6.26 November Motor Vehicle Accident. Sellers acknowledge that on or about
November 9, 2008, one of the employees of Diamondback was involved in an
accident involving a 2007 Mack Truck (#06392) and a 2006 Dragon Vacuum Trailer
(#37883). The referenced truck will be retained by Sellers and the Purchase
Price shall be reduced by $75,545 in accordance with Section 2.2(b) and Sellers
hereby agree to and will reimburse Buyer for all repair costs incurred by Buyer
or its Affiliates in repairing the damage to the referenced trailer resulting
from the accident and necessary to put the trailer in substantially the same
condition as prior to the accident. Such reimbursement payments will be made by
Sellers within twenty days following receipt of a request for reimbursement from

12



--------------------------------------------------------------------------------



 



Buyer (accompanied by documentation reflecting the repair costs). If not paid
when due, interest shall accrue on the amount due at a rate equal to the lesser
of (a) 10% per annum and (b) the minimum rate permitted by applicable law.
     (i) Section 7.2 of the Purchase Agreement is revised and amended as
follows:
     (i) Section 7.2(i) of the Purchase Agreement is renumbered to be Section
7.2(j).
     (ii) A new Section 7.2(i) shall be added to the Section 7.2 which reads as
follows:
     “(i) The Buyer shall have caused Wexford Capital LLC to have delivered to
Buyer the Acknowledgment and Joinder Agreement in the form of Exhibit 7.2(i)(1)
and Wexford Capital LLC shall have caused GWES to have delivered to Buyer the
Acknowledgment and Joinder Agreement in the form of Exhibit 7.2(i)(2).”
     (j) Section 7.3 of the Purchase Agreement is revised and amended as
follows:
     (i) Section 7.3(a) of the Purchase Agreement is revised and amended in its
entirety to read as follows:
     (a) Cash Payment. The Cash Payment to be delivered to the Sellers pursuant
to Section 2.2;
     (ii) Section 7.3(e) of the Purchase Agreement is renumbered to be Section
7.3(i).
     (iii) New Sections 7.3(e), 7.3(f), 7.3(g) and 7.3(h) shall be added to
Section 7.3 which read as follows:
     “(e) Convertible Preferred Stock. Evidence of filing with the Secretary of
State of Delaware of the Certificate of Designation creating the Convertible
Preferred Stock in the form attached as Exhibit 7.3(e) (“Certificate of
Designations”) and stock certificates evidencing the Convertible Preferred Stock
to be delivered to the Sellers, pursuant to Section 2.2(b) and to the escrow
agent pursuant to Section 2.6.”
     “(f) Second Lien Notes. The Second Lien Notes pursuant to Section 2.2(b)
and the Indenture with respect to the Second Lien Notes in the form attached as
Exhibit 7.3(f)(1) (the “Indenture”) and the Second Lien Security Agreement
(“Second Lien Security Agreement”) in the form attached as Exhibit 7.3(f)(2).”

13



--------------------------------------------------------------------------------



 



     “(g) Registration Rights Agreement. A Registration Rights Agreement in the
form of Exhibit 7.3(g) hereto (“Registration Rights Agreement”).”
     “(h) Legal Opinion. A Legal Opinion of Vinson & Elkins LLP with respect to
the Convertible Preferred Stock and Second Lien Notes in the form attached as
Exhibit 7.3(h).”
(k) Section 10.1(b) of the Purchase Agreement is hereby revised and amended in
its entirety to read as follows:
     “b) Time Limitations. The representations and warranties made by the
Sellers in this Agreement or in any certificate related to such representations
and warranties shall survive the Closing and continue in full force and effect
for twelve (12) months thereafter and no Claim Notice under Section 10.1(a)(i)
may be made by any Buyer Indemnified Party with respect to any breach of a
representation or warranty after such date except that representations and
warranties in Sections 4.2 (Power), 4.3 (Authority; Enforceability), 4.13
(Brokers’ Fees) and 4.28 (Securities Representations), and with respect to title
to any of the Purchased Assets (including the title representations set forth in
Sections 4.8, 4.9, 4.12 and 4.14) shall survive indefinitely and representations
and warranties in Section 4.16 (Taxes) shall survive for the applicable
statutory limitations.”
(l) Section 10.2(b) of the Purchase Agreement is hereby revised and amended in
its entirety to read as follows:
     “(b) Time Limitation. The representations and warranties made by the Buyer
Parties in this Agreement or in any certificate related to such representations
and warranties shall survive the Closing and continue in full force and effect
for twelve (12) months thereafter and no Claim Notice may be made by any Seller
Indemnified Party under Section 10.2(a)(i) with respect any breach of a
representation or warranty after such date except that representations and
warranties in Sections 5.2 (Power), 5.3 (Authority; Enforceability), 5.5
(Brokers Fees), 5.8 (Authorization of Convertible Preferred Stock), 5.10(a)(ii)
(Capitalization), 5.10(e) (Second Liens in the Collateral) and 5.10(j) (Private
Offering) shall survive indefinitely.”
(m) Section 10.3(a)(i) of the Purchase Agreement is hereby revised and amended
in its entirety to read as follows:
     “(i) Cap. Sellers’ aggregate liability for money Damages under Section
10.1(a)(i) will not exceed Forty Million Dollars ($40,000,000) (the “Cap”);
provided, however, that the limitation contemplated hereby will not be
applicable with respect to (A) breaches of Sections 4.2 (Power), 4.3 (Authority;
Enforceability), 4.13 (Broker’s Fees), 4.16 (Taxes) and 4.28 (Securities
Representations), and breaches of representations and warranties with respect to

14



--------------------------------------------------------------------------------



 



title to the Purchased Assets (including title representations set forth in
Sections 4.8, 4.9, 4.12 and 4.14) or (B) instances of fraud by any Seller
Party.”
(n) Section 10.3(b)(i) of the Purchase Agreement is hereby revised and amended
in its entirety to read as follows:
     (i) Cap. Parent and the Buyer’s collective aggregate liability for money
Damages under Section 10.2(a)(i) will not exceed $40,000,000; provided, however,
that the limitation contemplated hereby will not be applicable with respect to
(A) breaches of Section 5.2 (Power), 5.3 (Authority; Enforceability), 5.5
(Brokers’ Fees), 5.8 (Authorization of Convertible Preferred Stock), 5.10(a)(ii)
(Capitalization), 5.10(e) (Second Liens in the Collateral) and 5.10(j) (Private
Offering) or (B) instances of fraud by Parent or the Buyer.
(o) EXHIBIT 1.1 is hereby amended (i) to delete the defined terms “Inspector”
and “Third Party Financing,” (ii) to revise and amend the term “Transaction
Documents,” and (iii) to include certain new defined terms as follows:
     “Actual Accrued PTO” has the meaning set forth in Section 6.4(b).
     “Additional Accrued PTO Amount” has the meaning set forth in
Section 6.4(b).
     “Agreement” shall mean the Purchase Agreement as amended by the Amendment.
     “Buyer Securities” has the meaning set forth in Section 4.28.
     “Cash Payment” has the meaning set forth in Section 2.2.
     “Certificate of Designations” has the meaning stated in Section 7.3(e).
     Convertible Preferred Shares” shall mean shares of preferred stock of the
Parent which have the terms set forth in the Certificate of Designation attached
hereto.
     “Estimated Accrued PTO” has the meaning set forth in Section 6.4(b).
     “Indenture” has the meaning stated in Section 7.3(f).
     “Odessa Lease” has the meaning set forth in Section 6.23.
     “Odessa Lease Chemical Inventory” has the meaning set forth in
Section 6.23.
     “Odessa Site” has the meaning set forth in Section 6.23.

15



--------------------------------------------------------------------------------



 



     “Parent Common Stock,” shall mean the common stock of the Parent.
     “Parent Material Adverse Effect” means any event, occurrence, fact,
condition, development, change or effect that, individually or in the aggregate
with similar events, occurrences, facts, conditions, developments, changes or
effects, has or would reasonably be expected to have a material and adverse
effect on the business, properties, assets, financial condition, or results of
operations of Parent and its Subsidiaries, taken as a whole, or have a material
and adverse impact on Parent’s ability to perform its obligations under the
Transaction Documents; provided, however, that the following shall not be taken
into account in determining whether there has been or would be a “Material
Adverse Effect”: (i) any adverse changes or developments resulting from
conditions affecting the United States or any foreign economy generally (other
than where such changes or developments disproportionately impact the Parent and
its Subsidiaries); (ii) any adverse changes or developments affecting the
industry in which the Parent and its Subsidiaries operate generally (other than
where such changes or developments disproportionately impact the Parent and its
Subsidiaries); (iii) any adverse changes or developments in the laws,
regulations, rules or orders of any Governmental Authority; (iv) any adverse
changes or developments that are attributable to seasonal fluctuations in the
industry in which the business of Parent and its Subsidiaries operate; and
(v) any adverse changes or developments arising primarily out of, or resulting
primarily from, the announcement of the Transaction.
     “Parent SEC Reports” has the meaning set forth in Section 5.10(a).
     “Phase I Reports” has the meaning set forth in Section 6.20.
     “Registration Rights Agreement” has the meaning set forth in
Section 7.3(g).
     “Second Lien Notes” shall mean notes of the Parent which have the terms set
forth in the Indenture or such other terms as may be mutually agreed by Sellers
and Parent.
     “Second Lien Security Agreement” has the meaning set forth in
Section 7.3(f).
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Seller Financing” has the meaning set forth in Section 8.1(g).
     “Solvent” has the meaning set forth in Section 5.10(h).

16



--------------------------------------------------------------------------------



 



     “Transaction Documents” means this Agreement, the Confidentiality
Agreement, the Warranty Deeds, the Bills of Sale, the Assignment and Assumption
Agreements, the Transition Services Agreement, the Certificate of Designations,
the Registration Rights Agreement, the Indenture and the Second Lien Security
Agreement, the Second Lien Notes, the other collateral documents related to the
Second Lien Notes and all agreements, conveyances, documents, instruments and
certificates delivered at the Closing pursuant to this Agreement.”
(p) The Schedules to the Purchase Agreement are hereby amended, revised and
supplemented as follows:
     (i) Schedule 2.2 to the Purchase Agreement is hereby deleted and replaced
with the new and revised Schedule 2.2(a) attached to this Amendment as part of
Annex A.
     (ii) Schedule 4.8(a) to the Purchase Agreement is hereby deleted and
replaced with the new and revised Schedule 4.8(a) attached to this Amendment as
part of Annex A.
     (iii) Schedule 4.9(b) to the Purchase Agreement is hereby supplemented to
include all of the assets listed on the additional schedule attached to this
Agreement as Schedule 4.9(b)(i) in Annex A.
     (iv) Schedule 6.4(a) to the Purchase Agreement is hereby deleted and
replaced with the new and revised Schedule 6.4(a) attached to this Amendment as
part of Annex A.
     (v) A new Schedule 6.23 is added to the Purchase Agreement as attached to
this Amendment as part of Annex A.
(q) Exhibit 2.6 of the Purchase Agreement is hereby deleted and replaced with
the new and revised Exhibit 2.6 attached to this Amendment as Annex B.
(r) The following new Exhibits are added as an attachment to the Purchase
Agreement:

     
Exhibit 7.2(i)(1)
  Acknowledgment and Joinder — Wexford (See Annex C)
Exhibit 7.2(i)(2)
  Acknowledgment and Joinder — GWES (See Annex D)
Exhibit 7.3(e)
  Certificate of Designations (See Annex E)
Exhibit 7.3(f)(1)
  Indenture (See Annex F)
Exhibit 7.3(f)(2)
  Second Lien Security Agreement (See Annex G)
Exhibit 7.3(g)
  Registration Rights Agreement (See Annex H)
Exhibit 7.3(h)
  Legal Opinion (See Annex I)

17



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS
     3.1 Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties signatory hereto and their respective successors
and assigns to the same extent contemplated by the Purchase Agreement.
     3.2 No Third Party Rights. As more fully provided in the Purchase
Agreement, the provisions of this Amendment are intended to bind the parties
signatory hereto as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies and no person is or is intended to be a third party beneficiary of
any of the provisions of this Amendment.
     3.3 Counterparts. This Amendment may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.
     3.4 Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Delaware, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
     3.5 Severability. In the event that any one or none of the provisions
contained in this Amendment or in any other instrument referred to herein shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Amendment or any other such instrument.
     3.6 Amendment or Modification. This Amendment may be amended or modified
from time to time only by the written agreement of all the parties hereto and in
accordance with the terms of the Purchase Agreement.
     3.7 Effect of Amendment. This Amendment only amends the Purchase Agreement
as specifically provided herein and all other provisions of the Purchase
Agreement remain unchanged.
     3.8 Acknowledgment. The Parent, Buyer and Sellers acknowledge that upon the
Closing of the transactions contemplated by the Agreement (as amended by the
Amendment) any rights in favor of the Sellers or their Affiliates arising out of
the Buyer not closing the transaction on or before October 31, 2008 (including
the payment of the Breakup Fee) pursuant to Section 9.2 shall be effectively
terminated; provided, however, that this Amendment, generally, this Section 3.8,
in particular, shall be of no force and effect unless and until the Closing
shall have occurred to the satisfaction of Buyer, Sellers Representative and the
Parent.
     3.9 Dispute Resolution; Venue; Waiver of Jury Trial. Each of the parties
hereto irrevocably and unconditionally submits to the exclusive jurisdiction of
any Delaware Court of Chancery located in the State of Delaware or, to the
extent permitted by law, the federal district court for the State of Delaware,
and any appellate court from any thereof, solely for the purpose of any action
or proceeding arising out of or relating to this Amendment, and hereby
irrevocably and unconditionally agrees that, without limiting the foregoing, all
claims in respect of such action or proceeding may be heard and determined in
the commercial part of such Delaware state

18



--------------------------------------------------------------------------------



 



court or, to the extent permitted by law, in such Delaware federal court. Each
of the parties hereby irrevocably and unconditionally waives, to the fullest
extent it may effectively do so, any objection in has or hereafter may have to
this forum selection clause, including without limitation any defense of any
inconvenient forum or improper venue to the maintenance of such action or
proceeding in any such court and any right of jurisdiction on account of the
place of residence or domicile. Each of the parties agrees that the final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT. If any action or proceeding relating to the Amendment or the
enforcement of any provision of the Amendment is brought against any party
hereto, the prevailing party shall be entitled to recover from the
non-prevailing party reasonable attorneys’ fees, costs and disbursements in
addition to any other relief to which the prevailing party may be entitled and
if any appeal is taken from such decision, reasonable attorney fees and costs as
determined on appeal.
[Signature Page Follows]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this First Amendment as
of the day and year first above written.

            SUPERIOR WELL SERVICES, INC.
      By:   /s/ David E. Wallace         Name:   David E. Wallace       
Title:   Chief Executive Officer        SUPERIOR WELL SERVICES, LTD.       By:  
Superior GP, LLC, its General Partner         By:   /s/ David E. Wallace        
Name:   David E. Wallace        Title:   Chief Executive Officer       
DIAMONDBACK HOLDINGS, LLC
DIAMONDBACK-TOTAL SERVICES LLC
DIAMONDBACK PUMPING GP LLC
DIAMONDBACK PUMPING SERVICE LLC
DIAMONDBACK-PIONEER LLC
PACKERS & SERVICE TOOLS, INC.
DIAMONDBACK-TOTAL PUMPING GP LLC
DIAMONDBACK-TOTAL TEXAS LLC
DIAMONDBACK-DISPOSAL TEXAS LLC
DIAMONDBACK-TD WEST LLC
DIAMONDBACK-DISPOSAL LLC
DIAMONDBACK-TOTAL OKLAHOMA LLC
SOONER TRUCKING & OILFIELD SERVICES, INC.
DIAMONDBACK-PST LLC
DIAMONDBACK-COMPLETIONS LLC
TD WEST LLC
DIAMONDBACK DOWNHOLE TECHNOLOGIES
DIAMONDBACK-DIRECTIONAL DRILLING LLC
DIAMONDBACK-QUANTUM LLC
      By:   /s/ Arty Straehla         Name:   Arty Straehla        Title:  
Chief Executive Officer     

[Signature Page to First Amendment to Asset Purchase Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX A
Revised Schedules for Asset Purchase Agreement

 



--------------------------------------------------------------------------------



 



Schedule 2.2(a)
I. Cash Payment
     A) All cash amounts payable by Buyer to Sellers under the Agreement shall
be made by wire transfer to the following account:

         
Account Name:
       
Account Number:
       
Account ABA Number:
       
Bank:
  JPMorgan Chase
100 Broadway
Oklahoma City, OK 73102-8606    

     B) The Cash Payment shall be made by one payment from Buyer to the Sellers
Representative at the bank account designated in A above and the Sellers
Representative and Sellers shall determine whether and how the Cash Payment is
divided or allocated among the respective Sellers.
II. Convertible Preferred Stock
     The Convertible Preferred Stock shall be issued in two certificates each in
the name of the Sellers’ Representative one certificate being for 60,000 shares
and being delivered to the Sellers Representative at Closing and the second
certificate being for 15,000 shares and being delivered at Closing to the escrow
agent under the Escrow Agreement.
III Second Lien Notes
     The Second Lien Notes shall be issued in a single note in the name of the
Sellers’ Representative, such note to be delivered to the Seller’s
Representative at Closing.

 



--------------------------------------------------------------------------------



 



Schedule 2.2(b)
Deposits/Prepaids
I. Deposits/Prepaids: Total of $886,975

                  Deposits/Prepaids   Amount     Designation   Authorization
 
               
Prepaid Microsoft Great Plains Deluxe Services
  $ 10,831     One year service   2/08-2/09
 
               
Prepaid Financial Leadership Exchange Membership Fee
  $ 8,067     One year service   4/08-4/09
 
               
Prepaid Advanced Online Solutions (HSE Software)
  $ 28,108     One year service   4/08-4/09
 
               
Lease Deposit — Caliper Office
  $ 27,414     OKC Corp Office   —
 
               
Prepaid Rent — Midland
  $ 17,000     2 leases ATNI ($10,000 security deposit $7,000 Worthen security
deposit)   —
 
               
Prepaid Satellite Service (Pump OK)
  $ 11,052     2 leases: vast properties $12,600 (includes    
 
               
Prepaid Yard Rent (Packers)
  $ 7,766     $6,300 security deposit) and Post Property    —
 
               
Prepaid Office Rent (Packers)
  $ 17,778     $12,944     
 
               
Prepaid Houma Yard Rent
  $ 4,080     Lease Boxes Rentals   —
 
               
Prepaid Yard Rent — Broussard
  $ 19,500     $6,500 prepaid rent and $13,000 Deposit    
 
               
Prepaid Sand
  $ 750,150     Frac Masters   —
 
               
 
  $ 901,745          

II. Estimated Accrued PTO: $1,130,896

 



--------------------------------------------------------------------------------



 



Schedule 4.8(a)
Scheduled Owned Real Property
The tracts of real property (1) Johnson County, Texas, (2) Hamilton County,
Texas, (3) Hood County, Texas and Carter County Oklahoma (2 options) described
in the attached deeds.

 



--------------------------------------------------------------------------------



 



Schedule 6.20
Phase I Reports

1)   Draft Disposal Well Evaluation prepared by Conestoga-Rovers & Associates
dated October 3, 2008 with respect to FWSWD Lease Well #1 (RRC Lease No. 30841 —
District 9) — TD West   2)   Draft Disposal Well Evaluation prepared by
Conestoga-Rovers & Associates dated October 3, 2008 with respect to Wood Lease
Well #1 (RRC Lease No. 186674 — District 7B) McIntosh (Strawn) Field, Tolar,
Hood County, Texas   3)   Draft Disposal Well Evaluation prepared by
Conestoga-Rovers & Associates dated October 3, 2008 with respect to Seymour,
Jewell “A” Lease Well #1 (RRC Lease No. 073040-District 7B) Lipman (Marble
Falls) Field, Hood County, Texas   4)   Draft Disposal Well Evaluation prepared
by Conestoga-Rovers & Associates dated October 3, 2008 with respect to Bono
Lease Well #1 (RRC Lease No. 30667 — District 09) Newark, East (Barnett Shale)
Field, Johnson County, Texas   5)   Draft Phase I Environmental Site Assessment
prepared by Conestoga-Rovers & Associates dated October 2008 with respect to
Diamondback Disposal Texas, Bono Yard, 6750 Highway 67, Cleburne, Johnson
County, Texas   6)   Draft Phase I Environmental Site Assessment prepared by
Conestoga-Rovers & Associates dated October 2008 with respect to Diamondback
Pumping GP, 14024 Highway 171, Cresson, Johnson County, Texas   7)   Draft Phase
I Environmental Site Assessment prepared by Conestoga-Rovers & Associates dated
October 2008 with respect to Diamondback Total Texas, 6500 U.S. Highway 337
Tolar, Texas

 



--------------------------------------------------------------------------------



 



Schedule 6.22
Schedule 6.22(i)

  •   Bonds/Deposits with respect to each of the saltwater disposal wells
including pit closure obligations.     •   Bonds/Deposits in place with the
Oklahoma/Department of Transportation and Texas/Department of Transportation

Schedule 6.22(ii)
1) Permits with respect to each of the saltwater disposal wells.
2) Environmental Permits at various operating facilities including air permits,
storm water permits, AFT permits, state explosives licenses and permits and
radiation permits
3) Waste Hauler Permits
4) Over Axle/Over Weight Permits with State of Texas
5) Texas/DOT motor carrier certificates and Oklahoma/DOT motor carrier
certificates

 



--------------------------------------------------------------------------------



 



Schedule 6.23
Odessa Lease Chemical Inventories
The Odessa Chemical Inventories include approximately 1,825 gallons of chemicals
as reflected below, some or all of which was relocated by Sellers from 207 West
57th Street in Odessa, Texas to 8001 West Industrial Road in Midland, Texas.

     
BXLBUF 1
  330 GAL
CLAYPLEX 302
  350 GAL
CLAYTREAT
  415 GAL
FR4
  315 GAL
BXLD1
  180 GAL
ACETICPLEX 80
  20 GAL
PLEXGEL 907L
  215 GAL

 